904 F.2d 46
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Sandvik AB, Plaintiff-Appellant,v.The UNITED STATES, The United States Department of Commerce,and the United States International TradeCommission, Defendants-Appellees,andAl Tech Specialty Steel Corporation, Defendant-Appellee.
No. 90-1082.
United States Court of Appeals, Federal Circuit.
May 17, 1990.

Before RICH and PLAGER, Circuit Judges and SAMUEL CONTI, Senior District Judge*
Judgement.
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.



*
 Senior Judge Samuel Conti of the Northern District of California, sitting by designation